172 F.3d 859
Donald Clericv.Marlene M. Stewart, Unit Manager, Peter Vidonish,Corrections Counselor II, David Day, Psychological ServicesAssociate, Cindy English, Education Guidance Counselor, NeilMechling, Superintendent of State Correctional Institutionat Waynesburg, Pa., Linda D. Harris, Deputy Superintendentfor Centralized Services, David M. Strawn, Inmate ProgramManager, Darlene Linderman, Institutional Mail Inspector
NO. 97-3547
United States Court of Appeals,Third Circuit.
November 23, 1998

1
Appeal From:  W.D.Pa.


2
Affirmed.